DETAILED ACTION

Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teaches as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art Gang et al., (KR 2016-0008713) in view of Admitted Prior Art So (KR 2016-0126968).

As per claim 1-15, Gang et al.., teaches a mobile robot (100) including a driving unit (120) for allowing a carriage (110) to travel (see par [0037], and Fig. 1). However, the invention as set forth in claim 1 differs from the invention of Gang et al., in that the former further includes: a communication unit for exchanging a wireless Signal with each of a first terminal transceiver and a second terminal transceiver included in a user device; and a control unit for controlling a driving unit so as to move to a target position, after transmission or reception of the wireless signal to or from the first terminal transceiver and transmission or reception of the wireless signal to or from the second terminal transceiver (difference 1-B). However, difference 1-A could be derived through a design change to the Bluetooth low energy (BLE) communication module (150), teaches in Gang et al.,, capable of being provided for communication with a wearable terminal (200) and a smartwatch (300), which are worn by a user (20) (see pars [0039], [0040] and [0044], and Figs. 2 and3). Difference 1-B could be readily derived from: the feature teaches in Gang et al.,, wherein the mobile robot (100) measures the distances and directions of the wearable terminal 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B